Exhibit 10.1

Execution Version

SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), dated as
of December 7, 2017 and effective as of the Effective Date (as hereinafter
defined), is made and entered into by and among MONTREIGN OPERATING COMPANY,
LLC, a New York limited liability company (the “Borrower”), the Subsidiary
Guarantors party hereto, FIFTH THIRD BANK, as administrative agent for the
Secured Parties under the Revolving Credit Agreement (as hereinafter defined)
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”), and the Required Lenders under and as defined in
the Revolving Credit Agreement (collectively, the “Required Lenders”).

RECITALS

A.    The Borrower is party to that certain Revolving Credit Agreement, dated as
of January 24, 2017 and amended as of May 26, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Revolving
Credit Agreement”), by and among the Borrower, the Administrative Agent, the
banks, financial institutions and other entities from time to time party thereto
in the capacity of lenders (the “Lenders”), and the other agents and arrangers
party thereto.

B.    The Borrower has requested that the Required Lenders agree, subject to the
conditions and on the terms set forth in this Amendment, to amend certain
provisions of the Revolving Credit Agreement to permit the borrowing of Loans
upon the occurrence of the Limited Casino Opening Date (as hereinafter defined).

C.    The Required Lenders are willing to agree to such amendments, subject to
the conditions and on the terms set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower and the Administrative Agent, for
itself and on behalf of the Required Lenders, agree as follows:

1.    Definitions. Except as otherwise expressly provided herein, capitalized
terms used in this Amendment shall have the meanings given in the Revolving
Credit Agreement (after giving effect to this Amendment), and the rules of
interpretation set forth in the Revolving Credit Agreement shall apply to this
Amendment.

 

1



--------------------------------------------------------------------------------

2.    Amendments to Revolving Credit Agreement.

(a)    Section 1.01 of the Revolving Credit Agreement is hereby amended by
inserting the following definitions in alphabetical order:

“Amendment” shall mean that certain Second Amendment to Revolving Credit
Agreement, dated as of December 7, 2017, and effective as of the Amendment
Effective Date, by and among the Borrower, the Administrative Agent and the
other parties party thereto.

“Amendment Effective Date” shall mean the date the Amendment is effective in
accordance with its terms.

“Limited Casino Facilities” shall mean:

(a)    a casino facility with an approximately 90,000 square foot gaming floor,
with 2,000 gaming machines and 92 table games;

(b)    1,595 parking spaces in a multi-level parking structure;

(c)    a 27,000 square foot convention, banquet and event center; and

(d)    3 food and beverage outlets (inclusive of outlets constituting a food
court).

“Limited Casino Opening Date,” shall mean the first date upon which each of the
following has occurred (with capitalized terms hereunder having the meanings
given them in the Disbursement Agreements):

(a)    all Applicable Permits required for the operation of the Casino with the
Limited Casino Facilities in all material respects (including Gaming Licenses)
have been issued and are in full force and effect;

(b)    (i) the Borrower has delivered an Officer’s Certificate to the
Administrative Agent (with a copy to the Construction Consultant), substantially
in the form of Exhibit P; and (ii) the Construction Consultant has delivered a
certificate to the Administrative Agent, substantially in the form attached as
Exhibit 1 to Exhibit P (such certificates, collectively, the “Limited Casino
Opening Date Certificates”);

(c)    the Casino with the Limited Casino Facilities is substantially complete
in all material respects in accordance with the Final Plans and Specifications;

 

2



--------------------------------------------------------------------------------

(d)    the Casino with the Limited Casino Facilities is in a condition
(including installation of furnishings, fixtures and equipment) to receive
customers in the ordinary course of business;

(e)    the Casino with the Limited Casino Facilities is open to the public and
is operating;

(f)    the Casino with the Limited Casino Facilities is operating in accordance
with applicable law in all material respects;

(g)    a permanent or temporary certificate of occupancy with respect to each
building, facility or venue comprising the Casino with the Limited Casino
Facilities requiring such certificate has been issued by the appropriate
Governmental Authority;

(h)    all conditions to the opening of the Casino with the Limited Casino
Facilities required under the Ground Lease and Master Development Agreement
shall have been satisfied; and

(i)    all conditions to the opening of the Casino with the Limited Casino
Facilities required under the Gaming License Conditions shall have been
satisfied.

(b)    The last sentence of Section 2.02(a) of the Revolving Credit Agreement is
hereby deleted in its entirety and replaced with the following sentence: “The
Borrower shall have the right to request Loans to be made pursuant to the terms
of this Agreement at any time from and after the Amendment Effective Date,
provided that the Borrower shall not have the right to expend the proceeds of
any such Loans prior to the Limited Casino Opening Date.”

(c)    Section 2.04(a) of the Revolving Credit Agreement is hereby amended by
deleting the phrase “Prior to the Casino Opening Date” in the last sentence of
such Section and replacing the same with “Prior to the Limited Casino Opening
Date”.

(d)    Exhibit A of this Amendment (Form of Borrower’s Limited Casino Opening
Date Certificate) is hereby added as a new Exhibit P to the Revolving Credit
Agreement.

3.    Representations and Warranties. To induce the Required Lenders to agree to
this Amendment, the Borrower represents to the Lenders and the Administrative
Agent that as of the date hereof, as of the Effective Date (as hereinafter
defined):

(a)    the Borrower has all power and authority to enter into, execute and
deliver the Amendment Documents (as defined below) and to carry out the
transactions contemplated by, and to perform its obligations under or in respect
of, the Amendment Documents;

(b)    the execution and delivery of the Amendment Documents and the performance
of the obligations of the Borrower thereunder have been duly authorized by all
necessary limited liability company action on the part of the Borrower;

 

3



--------------------------------------------------------------------------------

(c)    the execution and delivery of the Amendment Documents and the performance
of the obligations of the Borrower thereunder does not and will not (i) violate
(A) any provision of law, statute, rule or regulation applicable to Borrower in
any material respect, (B) any Governing Document of Borrower, (C) any order of
any Governmental Authority or arbitrator applicable to Borrower or (D) any
Contractual Obligation of Borrower which in the case of this clause (D), could
reasonably be expected to have a Material Adverse Effect, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
Contractual Obligation or other instrument which, in the case of this clause
(ii) only, could reasonably be expected to have a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Borrower (other than
Liens created under the Security Documents and the Term Facility Documents);

(d)    the Amendment Documents have been duly executed and delivered by the
Borrower and constitute legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(e)     no event has occurred and is continuing or will result from the
execution and delivery of the Amendment Documents or the performance by the
Borrower of its obligations hereunder under the Revolving Credit Agreement or
under the other Loan Documents or Term Facility Documents that would constitute
a Default or an Event of Default;

(f)     each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents, as amended hereby, shall be true and correct in
all material respects as if made on and as of the Effective Date, except for
representations and warranties expressly stated to relate to a specific earlier
date, or which by their context relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; provided, however, that, if a representation
and warranty is qualified as to materiality, with respect to such representation
and warranty, the applicable materiality qualifier set forth above shall be
disregarded for purposes of this representation and warranty; and

(g)    the proceeds of Loans borrowed on or after the Amendment Effective Date
shall be applied, and any Letters of Credit issued on or after the Limited
Casino Opening Date shall be used, solely as permitted under Section 3.13(c) of
the Term Loan Agreement and Section 3.13 of the Revolving Credit Agreement, as
the case may be.

4.    No Waiver. Notwithstanding anything to the contrary set forth in this
Amendment, this Amendment does not constitute a waiver of any Default or Event
of Default, or waiver of compliance with, or modification or amendment of, any
other term or condition under the Loan Documents or Term Facility Documents. For
the avoidance of doubt, except as expressly set forth in Section 2 hereof,
nothing herein shall be deemed to amend or modify any

 

4



--------------------------------------------------------------------------------

of the provisions contained in the Loan Documents or the Term Facility Documents
(including but not limited to the Disbursement Agreements) pertaining to the
“Casino Opening Date,” as defined in the Building Loan Disbursement Agreement.

5.    Effectiveness of this Amendment. This Amendment shall be effective only if
and when all of the following conditions have been satisfied (such date, the
“Effective Date”):

(a)     this Amendment is signed by the Borrower, the Administrative Agent for
itself on behalf of the respective Required Lenders (and the Administrative
Agent shall have received written direction by the Required Lenders under
Revolving Credit Agreement to execute this Amendment on their behalf), and the
Subsidiary Guarantors identified on the signature pages hereof, and Borrower and
such Subsidiary Guarantors shall have delivered their fully executed signature
pages hereto to the Administrative Agent;

(b)     each of the representations and warranties contained in Section 3 of
this Amendment shall be true and correct in all respects and, in furtherance
thereof, the Borrower shall have received all necessary approvals and/or
consents from the Governmental Authorities, if any, in form and substance
reasonably satisfactory to the Administrative Agent for the execution and
delivery of this Amendment and the performance of the obligations of the
Borrower under or in respect of this Amendment;

(c)    the Administrative Agent shall have received this Amendment and each
other document required to be executed by the Borrower under this Amendment, if
any (the “Amendment Documents”), each dated as of the Effective Date, in each
case executed and delivered by a duly authorized officer of Borrower, in form
and substance reasonably satisfactory to the Administrative Agent;

(d)    the Administrative Agent shall have received an Effective Date
certificate dated as of the Effective Date and signed by a Financial Officer or
other authorized officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent; and

(e)    the Lenders and the Administrative Agent shall have received all fees and
expenses required to be paid hereunder, under the Revolving Credit Agreement or
under any engagement or fee letter entered into by such party and the Borrower
for which invoices have been presented, before the Effective Date.

Notwithstanding anything to the contrary herein, in the event that the Effective
Date does not occur on or before 5:00 p.m. EST on December 7, 2017, this
Amendment shall be null and void and of no further force or effect.

6.    Acknowledgements. By executing this Amendment, the Borrower and each
Subsidiary Guarantor (a) acknowledges that it expects to receive substantial
direct and indirect benefits as a result of this Amendment and the transactions
contemplated hereby, (b) consents to this Amendment and the performance by the
Borrower of its obligations hereunder, (c) acknowledges that, notwithstanding
the execution and delivery of this Amendment, the obligations of each of the
Borrower, the Equity Pledgor, the Completion Guarantor and each of

 

5



--------------------------------------------------------------------------------

the other Loan Parties under each of the other Loan Documents and Term Facility
Documents to which such Person is a party (including, without limitation, its
respective guarantees, pledges, grants of security interests and other
obligations thereunder) are not impaired or affected, and each such Loan
Document continues in full force and effect, and (d) affirms and ratifies, to
the extent it is a party thereto, each Loan Document and Term Facility Document
with respect to all of the Obligations (as defined in each of the Revolving
Credit Agreement and Term loan Agreement) as expanded or amended hereby.

7.    No Novation. The amendment of the Revolving Credit Agreement as
contemplated hereby shall not be construed to (and is not intended to) novate,
discharge or release the Borrower, the Equity Pledgor, the Completion Guarantor
or any other Loan Party from any obligations owed to the Lenders, the
Administrative Agent, the Term Loan Administrative Agent and the Lenders under
and as defined in the Term Loan Agreement, the Collateral Agent, the Term Loan
Collateral Agent, or the Disbursement Agents under the Revolving Credit
Agreement or the Term Loan Agreement or any other Loan Documents or Term
Facility Documents, which shall remain owing thereunder. In furtherance of the
foregoing, this Amendment shall not extinguish the Obligations (as defined in
each of the Revolving Credit Agreement and Term Loan Agreement) or under any
other Loan Documents or Term Facility Documents.

8.    Consent. Upon the receipt of the signatures of each of the Required
Lenders authorizing the Administrative Agent to execute this Amendment on its
behalf, each Required Lender shall be deemed to have acknowledged receipt of,
and consented to and approved, the amendments and modifications to the Revolving
Credit Agreement set forth herein and hereby authorizes and directs the
Administrative Agent to execute and deliver this Amendment and any other
Amendment Document to which it is a party.

9.    Miscellaneous. THIS AMENDMENT, AND ANY INSTRUMENT OR AGREEMENT REQUIRED
HEREUNDER (TO THE EXTENT NOT OTHERWISE EXPRESSLY PROVIDED FOR THEREIN) AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO, HEREUNDER AND
THEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS THAT WOULD
RESULT IN THE APPLICATION OF LAWS OTHER THAN THE LAW OF THE STATE OF NEW YORK).
This Amendment may be executed in one or more duplicate counterparts and,
subject to the other terms and conditions of this Amendment, when signed by all
of the parties listed below shall constitute a single binding agreement.
Delivery of an executed signature page to this Amendment by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
signed counterpart of this Amendment. Except as amended hereby, all of the
provisions of the Revolving Credit Agreement and the other Loan Documents shall
remain in full force and effect except that each reference to the “Loan
Agreement” or “Revolving Credit Agreement” or words of like import in any Loan
Document shall mean and be a reference to the same, as applicable, as amended
hereby. This Amendment shall be deemed a “Loan Document” as defined in the
Revolving Credit Agreement. Sections 9.11 and 9.15 of the Revolving Credit
Agreement shall apply to this

 

6



--------------------------------------------------------------------------------

Amendment and all past and future amendments to the Revolving Credit Agreement
and the other Loan Documents as if expressly set forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or partners thereunto duly authorized as of the day and year
first above written.

MONTREIGN OPERATING COMPANY, LLC,

a New York limited liability company

 

By:  

/s/ Ryan Eller

Name:   Ryan Eller Title:   Chief Executive Officer

 

[Signature Page to Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as Administrative Agent and on behalf of the Required Lenders under the
Revolving Credit Agreement

 

By:  

/s/ Knight D. Kieffer

Name:   Knight D. Kieffer Title:   Managing Director By:  

 

Name:   Title:  

 

[Signature Page to Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed:

EMPIRE RESORTS REAL ESTATE I, LLC,

a New York limited liability company

 

By:  

/s/ Ryan Eller

Name:   Ryan Eller Title:   Chief Executive Officer

EMPIRE RESORTS REAL ESTATE II, LLC,

a New York limited liability company

 

By:  

/s/ Ryan Eller

Name:   Ryan Eller Title:   Chief Executive Officer

 

[Signature Page to Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[TO BE INSERTED AS “EXHIBIT P” TO REVOLVING CREDIT AGREEMENT]

Form of Borrower’s Limited Casino Opening Date Certificate

[                ], 2018

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent under the Term Loan Agreement

Eleven Madison Avenue

New York, New York 10010

Facsimile:    (212) 322-2291 Telephone:    (212) 325-2000 Attention:    Sean
Portrait – Agency Manager Email:    agency.loanops@credit-suisse.com

Fifth Third Bank,

as Administrative Agent under the Revolving Credit Agreement

Fifth Third Center

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Telephone:    (513) 534-4224 Attention:    Loan Syndications/Judy Huls Email:   
judy.huls@53.com

CBRE, Inc., d/b/a

Inspection & Valuation International

as Construction Consultant

55 West Red Oak Lane

White Plains, New York 10604

Facsimile: (914) 694-4007

Telephone: (914) 694-1900

Attention: Paul DeMicco

Credit Suisse AG, Cayman Islands Branch,

as Disbursement Agent under the Disbursement Agreements

Eleven Madison Avenue

New York, New York 10010

Attention:    Sean Portrait – Agency Manager, Shawan Fox

Facsimile:    (212) 322-2291

Email: agency.loanops@credit-suisse.com

shawan.fox@credit-suisse.com

 

EXHIBIT P-1-1



--------------------------------------------------------------------------------

  Re: Revolving Credit Agreement dated as of January 24, 2017 and amended as of
May 26, 2017 and                 , 2017 (as the same may have been further
amended, supplemented, restated or otherwise modified, the “Revolving Credit
Agreement”) of Montreign Operating Company, LLC (the “Borrower”).

Borrower’s Limited Casino Opening Date Certificate dated as of
[                ], 2018.

Ladies and Gentlemen:

This Limited Casino Opening Date Certificate is delivered to you pursuant to the
Revolving Credit Agreement. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Disbursement
Agreements (as defined in the Revolving Credit Agreement).

The Borrower hereby represents, warrants and certifies that the Limited Casino
Opening Date has occurred and as follows:

(a)    All Applicable Permits required for the operation of the Casino with the
Limited Casino Facilities in all material respects (including Gaming Licenses)
have been issued and are in full force and effect;

(b)    The Casino with the Limited Casino Facilities is substantially complete
in all material respects in accordance with the Final Plans and Specifications;

(c)    The Casino with the Limited Casino Facilities is in a condition
(including installation of furnishings, fixtures and equipment) to receive
customers in the ordinary course of business;

(d)    The Casino with the Limited Casino Facilities is open to the public and
operating;

(e)    The Casino with the Limited Casino Facilities is operating in accordance
with applicable law in all material respects;

(f)    A permanent or temporary certificate of occupancy with respect to each
building, facility or venue comprising the Casino with the Limited Casino
Facilities requiring such certificate has been issued by the appropriate
Governmental Authorities;

(g)    All conditions to the opening of the Casino with the Limited Casino
Facilities required under the Ground Lease and Master Development Agreement,
have been satisfied; and



--------------------------------------------------------------------------------

(h)    All conditions to the opening of the Casino with the Limited Casino
Facilities required under the Gaming License Conditions have been satisfied.

Attached hereto as Exhibit 1 is the signed Construction Consultant’s
Certificate.

The Disbursement Agent under the Disbursement Agreements, the Administrative
Agent, the Term Loan Administrative Agent, the Collateral Agent, the Secured
Parties and the Construction Consultant are entitled to rely on the foregoing
representations, warranties and certifications; provided that no other third
party is entitled to rely on this certificate.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrower’s Limited Casino
Opening Date Certificate as of this [    ] day of [            ], 2018.

MONTREIGN OPERATING COMPANY, LLC

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 1

to Borrower’s Limited Casino Opening Date Certificate

Certificate of Construction Consultant

Montreign Operating Company, LLC

204 Route 17B

Monticello, NY 12701

Attention: Chief Executive Officer

Facsimile: (845) 807-0000

Telephone: (845) 807-0001

Copies to:

Credit Suisse AG, Cayman Islands Branch,

as Disbursement Agent under the Disbursement Agreements

Eleven Madison Avenue

New York, New York 10010

Attention: Sean Portrait – Agency Manager, Shawan Fox

Facsimile: (212) 322-2291

Email: agency.loanops@credit-suisse.com

shawan.fox@credit-suisse.com

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent under the Term Loan Agreement

Eleven Madison Avenue

New York, New York 10010

Facsimile:    (212) 322-2291 Telephone:    (212) 325-2000 Attention:    Sean
Portrait – Agency Manager Email:    agency.loanops@credit-suisse.com

Fifth Third Bank,

as Administrative Agent under the Revolving Credit Agreement

Fifth Third Center

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Telephone:    (513) 534-4224 Attention:    Loan Syndications/Judy Huls Email:   
judy.huls@53.com



--------------------------------------------------------------------------------

  Re: Borrower’s Limited Casino Opening Date Certificate dated as of
[            ], 2018.

Ladies and Gentlemen:

Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Disbursement Agreements (as defined in that
certain Revolving Credit Agreement dated as of January 24, 2017 and amended as
of May 26, 2017 and             , 2017 (as the same may have been further
amended, supplemented, restated or otherwise modified, the “Revolving Credit
Agreement”) of Montreign Operating Company, LLC (the “Borrower”).

CBRE, Inc., d/b/a Inspection & Valuation International (the “Construction
Consultant”) hereby certifies to each of you as follows:

(a)    The Construction Consultant hereby confirms, to the best of its knowledge
after due inquiry and investigation, that the following are accurate:

(i)    The Casino with the Limited Casino Facilities is substantially complete
in all material respects in accordance with the Final Plans and Specifications;

(ii)    The Casino with the Limited Casino Facilities is in a condition
(including installation of furnishings, fixtures and equipment) to receive
customers in the ordinary course of business;

(iii)    All Applicable Permits with respect to the operation of the Casino with
the Limited Casino Facilities in all material respects have been issued and are
in full force and effect; and

(iv)    A permanent or temporary certificate of occupancy with respect to each
building, facility or venue comprising the Casino with the Limited Casino
Facilities requiring such certificate has been issued by the appropriate
Governmental Authorities.

(b)    The Construction Consultant last visited the Project on [            ].

The Disbursement Agent under the Disbursement Agreements, the Administrative
Agent, the Term Loan Administrative Agent, the Secured Parties and the
Collateral Agent are entitled to rely on the foregoing certifications.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Construction Consultant as of this [    ] day of [            ], 2018.

 

CBRE, INC., A DELAWARE CORPORATION, D/B/A INSPECTION & VALUATION INTERNATIONAL

By:  

 

Name:   Title  